NOTE: This order is nonprecedential
United States Court of AppeaIs
for the aFederaI Circuit
LUMBERMENS MUTUAL CASUALTY COMPANY,
Plaintiff-Cr0ss Appellcmt,
V.
UNITED STATES,
Defendant-Appellant.
2010-5086, -5087
Appeal from the United States Court of Federa1
ClaimS in case no. 04-CV-1255, Senior Judge R0bert H.
I-Iodges, Jr.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
Upon consideration of the Surety & Fidelity
ASs0ciation of An1erica’s motion for leave to file a brief
amicus curiae in support of the plaintiff-cross appe11ant,
IT 13 ORDERED THAT:
The motion is g"ranted.

LUMBERMENS MUTUAL CASUALTY CO V. US
FOR THE COURT
  4 mm /s/ Jan Horba1y
Date J an Horbaly
cc: MattheW C. Hoyer, ESq.
Clerk
C
iv
§§

2
ED
APPEALs FOR
L clRcun
Dona1d E. Kinner, Esq. SEP 2 4 2010
Edward G. Ga1Iagher, Esq.
319 1Am+onsALv
conn